NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EUGENE KORTE,                                   No. 20-15305

                Plaintiff-Appellant,            D.C. No. 2:19-cv-02428-TLN-KJN

 v.
                                                MEMORANDUM*
STATE OF CALIFORNIA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Eugene Korte appeals pro se from the district court’s judgment dismissing

his action alleging numerous constitutional claims and other violations of federal

law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Korte’s action because Korte failed to

allege facts sufficient to state any plausible claim. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face”

(citation and internal quotation marks omitted)).

      All pending motions are denied.

      AFFIRMED.




                                            2                                         20-15305